DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 121 and 133 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/2021.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

a liquid supply device in claims 102, 105, 106 and 122 – 124;
a liquid processing device in claims 102, 116, and 136; 
a moving apparatus in claims 102 and 122; and
an adjustment device in claims 106 – 109.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Regarding the claimed “liquid supply device,” Fig. 2 shows, and page 10, lines 21-24 refer to a “water supply pipe 19” with “outlet portion 20” and “supplying port 20a.”
Regarding the claimed “liquid processing device,” claim 110 recites, “wherein the liquid processing device has a suction port,” and claim 114 recites, “wherein the liquid processing device has a gas supply port.”
Regarding the claimed “moving apparatus,” Fig. 2 shows, and page 8, lines 14-16 refer to stage 12 and a drive mechanism 14 as part of a moving apparatus.
Regarding the claimed “adjustment device,” page 24, lines 9-23 refer to flow control valves that allow the water level to be adjusted.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 123 and 136 – 145 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 123 recites, “the predetermined processing.” It is unclear what is meant by “predetermined processing,” and whether the term “predetermined processing” has a different meaning than “processing.” It is noted that claim 122, from which claim 123 depends, recites, “a processing system which processes ...” and “a predetermined surface,” but does not recite a “predetermined surface.”
Claim 136 recites the limitation "the liquid processing device." There is insufficient antecedent basis for this limitation in the claim, since none of the claims from which claim 136 depends recite a liquid processing device. Therefore, it is unclear whether “the liquid processing device” in claim 136 is intended to be “a liquid processing device,” or an element that has already been recited (for example, the “liquid supply device” recited in claim 122).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Abe et al. (JP 2000-288751).
Regarding claim 1, Abe discloses a processing method [Title] in which processing is applied to a target portion on a predetermined surface by irradiation of a beam (“irradiating the object 2 to be worked with a laser beam” [Abstract, Google Patents Machine Translation], comprising: 
supplying a liquid (see Fig. 1, showing “cooling liquid 3” [Abstract]); 
making a non-liquid-immersion state in a partial area including the target portion on the predetermined surface (see Fig. 1, showing a partial area of object 2 that is not immersed in the liquid; “a marking part only of the object 2 to be worked is exposed from a cooling liquid 3” [Abstract]); and 
irradiating a beam on the target portion in a state in which the non-liquid- immersion state is generated in the partial area including the target portion, so that the processing is applied to the target portion (see Fig. 1, showing the beam from “laser marking device 1” [0012] applied to the target portion).

Claims 122 – 123, 125 – 126, 132, 134, and 146 – 147 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Haschke et al. (EP 3069816).
Regarding claim 122, Haschke discloses a processing system which processes a target portion on a predetermined surface by irradiation of a beam, comprising: 
a liquid supply device (Fig. 2, element 10 is a “treatment device,” wherein liquid 8 flows from the treatment device 10 via pump 11 to container / processing area 2; [0066] of Google Patents translation) which can supply liquid to an object (Fig. 2, object 1) that has the predetermined surface; 
a beam irradiation section (Fig. 2, a beam irradiation section provides element 5, which can be either an electric arc or a laser beam: “The additive manufacturing can be done by build-up welding using a laser or an arc” [0019]) which emits a beam toward the target portion; and 


    PNG
    media_image1.png
    590
    443
    media_image1.png
    Greyscale

Fig. 2 of Haschke

Regarding claim 123, Haschke discloses wherein the predetermined processing is performed by irradiating a beam on the target portion (see Fig. 2, showing beam 5 irradiated onto a target portion of object 1), while liquid supply to the object is performed by the liquid supply device (the liquid 8 that is supplied by the liquid supply device is also referred to as a “heat transfer fluid” [0067]; “the heat transfer fluid can flow continuously during the generative production” [0037].

Regarding claim 125, Haschke discloses wherein one of temperature adjustment of an object having the predetermined surface and cooling of an object having the predetermined surface is performed by the supply of the liquid (the liquid 8 that is supplied by the liquid supply device is also referred to as a “heat transfer fluid” [0067]; “The heat transfer fluid used herein is a liquid or flowable coolant” [0018]).
Regarding claim 126, Haschke discloses wherein the processing is a shaping processing in which a three-dimensional shaped object consisting of stacking a plurality of layers based on 3D data of a three-dimensional shaped object subject to shaping, and the predetermined surface is an object surface of shaping in which the target portion is set (Fig. 2 shows the layers of object 1 being produced; “an additive manufacturing method for producing a shaped body,” [0017]; “the shaped body (or its already completed layers)” [0038]; paragraph [0050] recites, “CAD data of the shaped article to be produced”). 

Regarding claim 132, Haschke discloses wherein the processing is a processing in which a workpiece is processed by irradiating a beam on the workpiece having the predetermined surface (see Fig. 2, showing workpiece 1 that is processed by irradiating beam 5 on the workpiece having the predetermined surface).

Regarding claim 134, Haschke discloses wherein the beam and the workpiece are relatively moved so that processing is applied to the target portion on the workpiece (the invention of Haschke utilizes CAD data; additionally, Fig. 2 shows the beam 5 and the layers of the shaped body 1 that is being manufactured; in order for the shaped body to have the dimensions shown in Fig. 2, the beam 5 and object surface are necessarily moved relative to one another; furthermore, Haschke refers to a “production plane” that is perpendicular to the “z-direction”; since the object 1 is created in a “production plane” rather than, for example, a production point, this indicates that there is relative movement between the beam and the workpiece such that the workpiece / object 1 is ‘produced’ in a ‘plane’, rather than at a single point).

Regarding claim 146, Haschke discloses wherein one of temperature adjustment of the workpiece having the predetermined surface and cooling of the workpiece having the predetermined surface is performed by the supply of the liquid (the liquid 8 that is supplied by the liquid supply device is also referred to as a “heat transfer fluid” [0067]; “The heat transfer fluid used herein is a liquid or flowable coolant” [0018]).

Regarding claim 147, Haschke discloses wherein the liquid covers at least a part of the predetermined surface (Fig. 2; the predetermined surface can be considered as the top portion of element 1 along with the side portions of element 1; the side portions of element 1 are covered with the liquid supplied).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 102 – 104, 112, 117, and 120 are rejected under 35 U.S.C. 103 as being unpatentable over Haschke et al. (EP 3069816) in view of Nomura et al. (US 2015/0239065).
Regarding claim 102, Haschke discloses a processing system (Fig. 2) which processes a target portion on a predetermined surface by irradiation of a beam, comprising: 
a liquid supply device (Fig. 2, element 10 is a “treatment device,” wherein liquid 8 flows from the treatment device 10 via pump 11 to container / processing area 2; [0066] of Google Patents translation) which can supply liquid; 
a beam irradiation section (Fig. 2, a beam irradiation section provides element 5, which can be either an electric arc or a laser beam: “The additive manufacturing can be done by build-up welding using a laser or an arc” [0019]) which emits a beam toward the target portion; and 
a moving apparatus (Fig. 2, printing platform 3; “[t]he molded body is constructed in the installation space on a printing platform, it being possible for the printing platform to be moved downwards in the vertical direction after completion of a respective layer by the height of this layer“ [0022]) which moves the predetermined surface, 
wherein a beam is irradiated on the target portion in a state in which the target portion is in the non-liquid-immersion state, so that processing is applied to the target portion (Fig. 2; the target portion is 

Haschke does not expressly disclose a liquid processing device which processes liquid supplied from the liquid supply device so that a non-liquid-immersion state is generated locally in a partial area including the target portion on the predetermined surface.
Nomura is directed toward a laser processing apparatus and method [Title]. Nomura discloses wherein a laser processing apparatus comprises a suction nozzle (Fig. 2, suction nozzle 101; [0026]) that functions as a “misty fluid collection mechanism” [0026], which processes liquid that is supplied from liquid jetting nozzle 102.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a liquid processing device which processes liquid supplied from the liquid supply device. This “suppress[es] diffusion of a misty fluid containing metal fine particles produced during processing” [0024], which is advantageous because the misty fluid can contaminate the apparatus used for processing [0020], as recognized by Nomura.
In addition to structural limitations, claim 1 recites functional limitations drawn toward the intended use or manner of operating the claimed apparatus. The functional limitations are: “so that a non-liquid-immersion state is generated locally in a partial area including the target portion on the predetermined surface.” When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

Regarding claim 103, Haschke discloses wherein the beam is irradiated on the target portion without going through the liquid supplied (see Fig. 2).

Regarding claim 104, Haschke discloses wherein irradiation of a beam to the target portion is performed in a state in which an area covered with the liquid supplied and an area not covered with the liquid supplied exist on the predetermined surface (Fig. 2; the predetermined surface can be considered as the top portion of element 1 along with the side portions of element 1; the side portions of element 1 are covered with the liquid supplied, and the top portion 1.1 of element 1 is not covered with the liquid supplied).

Regarding claim 112, Haschke does not expressly disclose wherein processing of the liquid includes removal of the liquid.
Nomura discloses wherein processing of a liquid includes removal of the liquid (Nomura discloses wherein a laser processing apparatus comprises a suction nozzle (Fig. 2, suction nozzle 101; [0026]) that functions as a “misty fluid collection mechanism” [0026], which processes / removes liquid that is supplied from liquid jetting nozzle 102.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein processing of the liquid includes removal of the liquid. This “suppress[es] diffusion of a misty fluid containing metal fine particles produced during processing” [0024], which is advantageous because the misty fluid can contaminate the apparatus used for processing [0020], as recognized by Nomura.

Regarding claim 117, Haschke discloses wherein the processing is a shaping processing in which a three-dimensional shaped object consisting of stacking a plurality of layers based on 3D data of a three-dimensional shaped object subject to shaping, and the predetermined surface is an object surface of shaping in which the target portion is set (Fig. 2 shows the layers of object 1 being produced; “an additive manufacturing method for producing a shaped body,” [0017]; “the shaped body (or its already completed layers)” [0038]; paragraph [0050] recites, “CAD data of the shaped article to be produced”). 
Regarding claim 120, Haschke discloses wherein the processing is a processing in which a workpiece is processed by irradiating a beam on the workpiece having the predetermined surface (see Fig. 2, showing workpiece 1 that is processed by irradiating beam 5 on the workpiece having the predetermined surface).

Claims 105 – 110 are rejected under 35 U.S.C. 103 as being unpatentable over Haschke / Nomura in view of Koga et al. (US 2006/0092990).
Regarding claim 105, Haschke discloses wherein the moving apparatus has a movable stage (Fig. 2, the movable stage is printing platform 3; “[t]he molded body is constructed in the installation space on a printing platform, it being possible for the printing platform to be moved downwards in the vertical direction after completion of a respective layer by the height of this layer“ [0022]), the liquid supply device supplies the liquid to a container (Fig. 2, container 2), and the processing is performed on the target portion on the predetermined surface arranged within the container (shown in Fig. 2).
Haschke does not disclose wherein the container is provided on the stage. Rather Haschke discloses wherein the stage is provided in the container.
Koga is directed toward a laser processing apparatus and method [Title]. Koga discloses a container (Fig. 2, “cup 3” [0051] that is supplied with a liquid (“cup 3 has an outlet port (liquid-discharging port) 31 made in the bottom” [0052]), wherein the container is provided on a stage (Fig. 2, “stage 7” [0065]; “stage 7 is a drive mechanism that moves the cup 3” [0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the container is provided on the stage. This is merely the simple substitution of one known element (a container provided on a stage) for another (a stage provided in a container). In both cases, a liquid is provided to a workpiece, and the workpiece can be moved by the stage).

Regarding claim 106, Haschke discloses wherein the liquid supply device includes an adjustment device which adjusts an amount of liquid in the container (claim 1 of Haschke recites, “a liquid level of the heat-transfer liquid (8) is adjusted,” indicating the presence of an adjustment device), the 

Regarding claim 107, Haschke discloses wherein the controller controls the adjustment device according to a change of position of the stage in a vertical direction (as described in the rejection of claim 102, the movable stage / printing platform can “be moved downwards in the vertical direction after completion of a respective layer by the height of this layer“ [0022]; additionally, as described in the rejection of claim 106, the control device controls “a liquid level of the heat-transfer liquid (8) in the assembly space (2) with a constant distance in the vertical direction from the processing head by opening and closing the heat-transfer liquid feed lines (7, 9) and the heat-transfer liquid discharge lines” [claim 9]; this indicates that the ‘constant distance’ is achieved by changing the position of the stage in a vertical direction, and the opening and closing of the liquid feed lines and liquid discharge lines is performed in order to maintain this ‘constant distance.’)

Regarding claim 108, Haschke discloses wherein the controller controls the adjustment device according to progress of the processing (as described in the rejections of claims 106 and 107, the controller controls the adjustment device after completion of a respective layer).

Regarding claim 109, Haschke discloses wherein the controller controls the adjustment device so that a liquid surface of the liquid supplied to the container is maintained at a position higher than the predetermined surface (Haschke discloses that during portions of the procedure, “the liquid level of the heat transfer fluid 8 is raised above the production level 1.1” [0062]). This indicates not only that a liquid surface of the liquid supplied to the container is maintained at a position higher than the predetermined surface during portions of the procedure, but also indicates that the controller is capable of controlling the 

Regarding claim 110, Haschke does not expressly disclose wherein the liquid processing device has a suction port which can remove the liquid.
Nomura discloses a liquid processing device that has a suction port which can remove a liquid (as described in the rejection of claim 102, Nomura discloses a suction nozzle (Fig. 2, suction nozzle 101; [0026]) that functions as a “misty fluid collection mechanism” [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the liquid processing device has a suction port which can remove the liquid. This “suppress[es] diffusion of a misty fluid containing metal fine particles produced during processing” [0024], which is advantageous because the misty fluid can contaminate the apparatus used for processing [0020], as recognized by Nomura.

Claim 111 is rejected under 35 U.S.C. 103 as being unpatentable over Haschke / Nomura / Koga in view of Shimoyama (US 2017/0120517).
Regarding claim 111, Haschke does not expressly disclose wherein the suction port is arranged so that removal of the liquid is performed above the target portion.
Shimoyama is directed toward a layered object manufacturing apparatus comprising a laser beam [Abstract]. Shimoyama discloses a nozzle comprising a suction port that is arranged above a target portion (Fig. 1 shows the apparatus of Shimoyama, which includes “nozzle device 14” comprising “nozzle 33” used for producing “object 110” [0024]; Fig. 1 shows that nozzle 33 is arranged above a target portion of object 110 (object 110 is irradiated with laser beam 200 [0024], as shown in Fig. 1; Fig. 3 shows a cross section of nozzle 33 [0054]; comprising a suction port that allows fluid to flow through opening 334 in nozzle 33: “opening 334 is used as a passage for discharging (collecting) the gas, the material 121, the fume (carbonized material), and the like” [0061]; arrows in Fig. 3 show the direction of fluid flow, indicating a ‘suction’ port allowing fluid to flow through opening 334).
.

Claims 113 – 116 and 118 – 119 are rejected under 35 U.S.C. 103 as being unpatentable over Haschke / Nomura / Shimoyama (US 2017/0120517).
Regarding claim 113, Haschke does not expressly disclose wherein processing of the liquid includes supply of gas.
Shimoyama discloses a nozzle comprising a gas supply port (Fig. 1 shows the apparatus of Shimoyama, which includes “nozzle device 14” comprising “nozzle 33” used for producing “object 110” [0024]; Fig. 3 shows a cross section of nozzle 33 [0054]; comprising a gas supply port that allows gas to flow through opening 335 in nozzle 33; “opening 335 is connected to the supply device 31A via the supply pipe 34A, and the like. The opening 335 is a passage for supplying the gas to the processing area” [0062]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein processing of the liquid includes supply of gas. The gas from opening 335 can function as a shielding gas, which can suppress oxidation during the sintering process [0069], as recognized by Shimoyama.

Regarding claim 114, Haschke does not expressly disclose wherein the liquid processing device has a gas supply port which supplies the gas from above the target portion.
Shimoyama discloses a gas supply port which supplies gas from above a target portion (see the rejection of claim 113 above, and Fig. 3 showing a gas supply port in nozzle 33 with opening 335 for supplying gas above the layered object 110).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the liquid processing device has a gas supply port which 

Regarding claim 115, Haschke does not expressly disclose wherein the gas is an inert gas.
Shimoyama discloses wherein the gas is an inert gas (“opening 335 is connected to the supply device 31A via the supply pipe 34A, and the like. The opening 335 is a passage for supplying the gas to the processing area” [0062]; supply device 31A supplies “inactive gas, such as nitrogen or argon” [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the gas is an inert gas. It is known that an inert gas is a gas that does not undergo chemical reactions, such as oxidation, under certain conditions. Therefore, it would have been obvious to use an inert gas to suppress oxidation, which Shimoyama discloses as a benefit of utilizing gas from opening 335 [0069].

Regarding claim 116, Haschke / Nomura does not expressly disclose wherein the liquid processing device limits the liquid supplied from entering a predetermined space that includes an optical path of the beam.
Shimoyama discloses a nozzle comprising a gas supply port (Fig. 1 shows the apparatus of Shimoyama, which includes “nozzle device 14” comprising “nozzle 33” used for producing “object 110” [0024]; Fig. 3 shows a cross section of nozzle 33 [0054]; comprising a gas supply port that allows gas to flow through opening 335 in nozzle 33; “opening 335 is connected to the supply device 31A via the supply pipe 34A, and the like. The opening 335 is a passage for supplying the gas to the processing area” [0062]; opening 333 outputs laser beam 200 [0056]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the liquid processing device limits the liquid supplied from entering a predetermined space that includes an optical path of the beam. Shimoyama discloses that the gas supply port can supply a shielding gas, which can suppress oxidation during the sintering process [0069]. The flow of the gas to the workpiece, which includes a predetermined space that includes an optical path of the beam, will limit any liquid present in the predetermined space (it is noted that the 
Additionally, the limitation “wherein the liquid processing device limits the liquid supplied from entering a predetermined space that includes an optical path of the beam” is a functional limitation drawn toward the intended use or manner of operating the claimed apparatus. When the cited prior art teaches all of the positively recited structure of the claimed apparatus, it will be held that the prior art apparatus is capable of performing all of the claimed functional limitations of the claimed apparatus. The courts have held that: (1) "apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990), and (2) a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). MPEP § 2114.

Regarding claim 118, Haschke discloses a material supplying section (Fig. 2; “material supply device 6”), wherein the beam and the object surface are relatively moved based on the 3D data so that shaping processing is applied to the target portion, and concurrently, irradiation of the beam and supply of the shaping material are performed on the target portion (as described in the rejection of claim 117, the invention of Haschke utilizes CAD data; additionally, Fig. 2 shows the beam 5 and the layers of the shaped body 1 that is being manufactured; in order for the shaped body to have the dimensions shown in Fig. 2, the beam 5 and object surface are necessarily moved relative to one another; furthermore, Haschke refers to a “production plane” that is perpendicular to the “z-direction”; since the object 1 is created in a “production plane” rather than, for example, a production point, this indicates that there is relative movement between the beam and the object surface such that the object is ‘produced’ in a ‘plane’, rather than at a single point; additionally, Haschke discloses, “In build-up welding, three-dimensional structures, that is shaped body, built up by melting and simultaneously applying a fusible material in layers” [0004]).

However, Shimoyama discloses a material supplying section which supplies powder as a shaping material (“The nozzle device 14 supplies the material 121 onto the object 110 placed on the stage 12. A nozzle 33 of the nozzle device 14 irradiates the object 110, which is placed on the stage 2, with a laser beam 200.” [0024]; see Fig. 3, showing nozzle 33 [0054] and powder 121: “[e]xamples of the material 121 include a metal material and a resin material in powder form” [0018]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the material supplying section supplies powder as a shaping material. As described above, Haschke discloses that shaping material can be at least either powder or wire form. Therefore, the use of powder as disclosed by Shimoyama, instead of material in wire form as disclosed by Haschke, is merely the simple substitution of one known element for another to achieve the predictable result of forming a shaped object.

Regarding claim 119, Haschke discloses a material supplying section (Fig. 2; “material supply device 6”), 
wherein the processing is a shaping processing in which a three-dimensional shaped object consisting of stacking a plurality of layers based on 3D data of a three-dimensional shaped object subject to shaping, the predetermined surface is an object surface of shaping in which the target portion is set (Fig. 2 shows the layers of object 1 being produced; “an additive manufacturing method for producing a shaped body,” [0017]; “the shaped body (or its already completed layers)” [0038]; paragraph [0050] recites, “CAD data of the shaped article to be produced”), 
the beam and the object surface are relatively moved based on the 3D data and concurrently, irradiation of the beam and supply of the shaping material are performed on the target portion, so that shaping processing is applied to the target portion (as described above, the invention of Haschke utilizes 

While Haschke discloses that the material utilized in build-up welding for shaped bodies can be in powder or wire form (“[t]he applied material may be in the form of a powder for example as metal powder, or in the form of a welding wire” [0004]), it appears that Haschke’s invention utilizes wire form for the applied material [claim 1]. Therefore, Haschke does not expressly disclose wherein the material supplying section supplies powder as a shaping material.
However, Shimoyama discloses a material supplying section which supplies powder as a shaping material (“The nozzle device 14 supplies the material 121 onto the object 110 placed on the stage 12. A nozzle 33 of the nozzle device 14 irradiates the object 110, which is placed on the stage 2, with a laser beam 200.” [0024]; see Fig. 3, showing nozzle 33 [0054] and powder 121: “[e]xamples of the material 121 include a metal material and a resin material in powder form” [0018]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the material supplying section supplies powder. As described above, Haschke discloses that shaping material can be at least either powder or wire form. Therefore, the use of powder as disclosed by Shimoyama, instead of material in wire form as disclosed by Haschke, is merely the simple substitution of one known element for another to achieve the predictable result of forming a shaped object.


Shimoyama discloses a cover member (see annotated Fig. 3, which shows a cross section of nozzle 33 [0054]) which surrounds at least a part of an optical path of a beam (see annotated Fig. 3) and wherein the cover member has an outlet through which the beam and the shaping material pass (see annotated Fig. 3, showing beam and shaping material 121 passing through the outlet).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cover member which surrounds at least a part of an optical path of the beam; and wherein the cover member has an outlet through which the beam and the shaping material pass. The cover with the claimed structure allows for laser processing utilizing powder as the shaping material (as disclosed by Shimoyama), rather than laser processing using wire as the shaping material (as disclosed by Haschke). The use of powder instead of material in wire form is merely the simple substitution of one known element for another to achieve the predictable result of forming a shaped object.

    PNG
    media_image2.png
    417
    558
    media_image2.png
    Greyscale

Fig. 3 of Shimoyama, annotated
Claim 124 is rejected under 35 U.S.C. 103 as being unpatentable over Haschke in view of Koga et al. (US 2006/0092990).
Regarding claim 124, Haschke discloses wherein the moving apparatus has a movable stage (Fig. 2, the movable stage is printing platform 3; “[t]he molded body is constructed in the installation space on a printing platform, it being possible for the printing platform to be moved downwards in the vertical direction after completion of a respective layer by the height of this layer“ [0022]), the liquid supply device supplies the liquid to a container (Fig. 2, container 2), and the processing is performed on the target portion on the predetermined surface arranged within the container (shown in Fig. 2).
Haschke does not disclose wherein the container is provided on the stage. Rather Haschke discloses wherein the stage is provided in the container.
Koga is directed toward a laser processing apparatus and method [Title]. Koga discloses a container (Fig. 2, “cup 3” [0051] that is supplied with a liquid (“cup 3 has an outlet port (liquid-discharging port) 31 made in the bottom” [0052]), wherein the container is provided on a stage (Fig. 2, “stage 7” [0065]; “stage 7 is a drive mechanism that moves the cup 3” [0065]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the container is provided on the stage. This is merely the simple substitution of one known element (a container provided on a stage) for another (a stage provided in a container). In both cases, a liquid is provided to a workpiece, and the workpiece can be moved by the stage).

Claims 127 – 128, 131, and 135 are rejected under 35 U.S.C. 103 as being unpatentable over Haschke in view of Shimoyama (US 2017/0120517).
Regarding claim 127, Haschke discloses a material supplying section (Fig. 2; “material supply device 6”), wherein the beam and the object surface are relatively moved based on the 3D data so that shaping processing is applied to the target portion, and concurrently, irradiation of the beam and supply of the shaping material are performed on the target portion (the invention of Haschke utilizes CAD data; additionally, Fig. 2 shows the beam 5 and the layers of the shaped body 1 that is being manufactured; in order for the shaped body to have the dimensions shown in Fig. 2, the beam 5 and object surface are 
While Haschke discloses that the material utilized in build-up welding for shaped bodies can be in powder or wire form (“[t]he applied material may be in the form of a powder for example as metal powder, or in the form of a welding wire” [0004]), it appears that Haschke’s invention utilizes wire form for the applied material [claim 1]. Therefore, Haschke does not expressly disclose wherein the material supplying section supplies powder as a shaping material.
However, Shimoyama discloses a material supplying section which supplies powder as a shaping material (“The nozzle device 14 supplies the material 121 onto the object 110 placed on the stage 12. A nozzle 33 of the nozzle device 14 irradiates the object 110, which is placed on the stage 2, with a laser beam 200.” [0024]; see Fig. 3, showing nozzle 33 [0054] and powder 121: “[e]xamples of the material 121 include a metal material and a resin material in powder form” [0018]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the material supplying section supplies powder as a shaping material. As described above, Haschke discloses that shaping material can be at least either powder or wire form. Therefore, the use of powder as disclosed by Shimoyama, instead of material in wire form as disclosed by Haschke, is merely the simple substitution of one known element for another to achieve the predictable result of forming a shaped object.

Regarding claim 128, Haschke does not expressly disclose wherein the beam irradiation section has an optical system and irradiates the beam via the optical system.
Shimoyama discloses wherein a beam irradiation section has an optical system and irradiates a beam via the optical system (Fig. 1 shows a beam irradiation system with an optical system comprising lenses 51-54, and galvano mirrors 57-59).


Regarding claim 131, Haschke does not expressly disclose wherein the shaping material is supplied to the target portion along a direction tilted with respect to an optical axis of the optical system, and the beam is irradiated on the target portion along the optical axis.
Shimoyama discloses wherein the shaping material is supplied to the target portion along a direction tilted with respect to an optical axis of the optical system, and the beam is irradiated on the target portion along the optical axis (see annotated Fig. 3 below).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shaping material is supplied to the target portion along a direction tilted with respect to an optical axis of the optical system, and the beam is irradiated on the target portion along the optical axis. This is merely the application of a known means for applying a shaping material and a laser beam to a workpiece, applied to a known device, to achieve the predictable result of building a shaped object.

    PNG
    media_image3.png
    410
    559
    media_image3.png
    Greyscale

Fig. 3 of Shimoyama, annotated
Regarding claim 135, Haschke does not expressly disclose a cover member having an outlet through which the beam passes, along with surrounding at least a part of an optical path of the beam.
Shimoyama discloses a cover member having an outlet through which the beam passes, along with surrounding at least a part of an optical path of the beam (Fig. 3 shows nozzle 33 having an outlet, with laser beam 200 shown passing through at least part of the outlet; nozzle / cover 33 is shown surrounding at least a part of an optical path of the beam).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a cover member having an outlet through which the beam passes, along with surrounding at least a part of an optical path of the beam. The cover with the claimed structure allows for laser processing utilizing powder as the shaping material (as disclosed by Shimoyama), rather than laser processing using wire as the shaping material (as disclosed by Haschke in, for example, claim 1). The use of powder instead of material in wire form is merely the simple substitution of one known element for another to achieve the predictable result of forming a shaped object.

Claims 129 – 130 are rejected under 35 U.S.C. 103 as being unpatentable over Haschke / Shimoyama in view of Ohno (US 2017/0017067).
Regarding claim 129, Haschke does not expressly disclose wherein the shaping material is supplied to the target portion along an optical axis of the optical system, and the beam is irradiated on the target portion from a direction tilted with respect to the optical axis.
Shimoyama discloses wherein shaping material is supplied to a target portion (Fig. 3 shows shaping material 121 applied to a target portion of a workpiece), and a beam is irradiated on the target portion (Fig. 3).
Shimoyama does not disclose wherein the shaping material is supplied to the target portion along an optical axis of the optical system, and the beam is irradiated on the target portion from a direction tilted with respect to the optical axis.
Ohno is directed toward an additive layer manufacturing apparatus [Title]. Ohno discloses a laser system wherein a shaping material (Fig. 2, material 121, which is a “powdery” material [0025]) is supplied the pipe 75 (opening 75b) jets the material 121 to the target object 110” [0059];), and the beam is irradiated on the target portion from a direction tilted with respect to the optical axis (Fig. 3 shows beams 200a [0060] irradiation from a direction tilted with respect to the optical axis).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the shaping material is supplied to the target portion along an optical axis of the optical system, and the beam is irradiated on the target portion from a direction tilted with respect to the optical axis. This is merely the known application of providing shaping material and a laser beam at particular orientations with respect to an optical axis (as disclosed by Ohno), to a known device to achieve the predictable result of producing a shaped object.

    PNG
    media_image4.png
    417
    558
    media_image4.png
    Greyscale

Fig. 3 of Shimoyama

    PNG
    media_image5.png
    701
    369
    media_image5.png
    Greyscale

Fig. 3 of Ohno

Regarding claim 130, Haschke does not expressly disclose wherein the optical system is a condensing optical system having a terminal lens in which a through hole is formed in a center portion including an optical axis, the through hole penetrating in a direction parallel to the optical axis, and the shaping material is supplied to the target portion via a material supplying port provided at one end of a supply pipe arranged within the through hole.
Ohno discloses a condensing optical system (Fig. 3, “lens 74 condenses the laser beams 200a” [0060] having a terminal lens (Fig. 3, lens 74) in which a through hole is formed in a center portion including an optical axis (shown in Fig. 3), the through hole penetrating in a direction parallel to the optical axis (shown in Fig. 3), and the shaping material is supplied to the target portion via a material supplying port provided at one end of a supply pipe arranged within the through hole (“pipe 75 (opening 75b) jets the material 121 to the target object 110” [0059]; supply pipe 75, comprising pathway 75a, is shown arranged within the through hole).
.

Claims 136 – 145 are rejected under 35 U.S.C. 103 as being unpatentable over Haschke / Shimoyama in view of Nomura et al. (US 2015/0239065).
Regarding claim 136, Haschke does not expressly disclose wherein the liquid processing device processes the liquid using the cover member.
Nomura is directed toward a laser processing apparatus and method [Title]. Nomura discloses a liquid processing device / suction nozzle (Fig. 2, suction nozzle 101; [0026]) that functions as a “misty fluid collection mechanism” [0026], which processes liquid that is supplied from liquid jetting nozzle 102)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein a liquid processing device processes the liquid using the cover member. This “suppress[es] diffusion of a misty fluid containing metal fine particles produced during processing” [0024], which is advantageous because the misty fluid can contaminate the apparatus used for processing [0020], as recognized by Nomura.

Regarding claim 137, Haschke does not expressly disclose wherein the cover member has a gas supplying port.
Shimoyama discloses wherein the cover member has a gas supplying port (Fig. 3 shows a cross section of nozzle 33 [0054]; comprising a gas supply port that allows gas to flow through opening 335 in nozzle 33; “opening 335 is connected to the supply device 31A via the supply pipe 34A, and the like. The opening 335 is a passage for supplying the gas to the processing area” [0062]).


Regarding claim 138, Haschke does not expressly disclose wherein the liquid processing device supplies gas from the gas supplying port, via the outlet of the cover member.
Shimoyama discloses supplying gas from the gas supplying port, via the outlet of the cover member (Fig. 3 shows a cross section of nozzle 33 [0054]; comprising a gas supply port that allows gas to flow through opening 335 in nozzle 33; “opening 335 is connected to the supply device 31A via the supply pipe 34A, and the like. The opening 335 is a passage for supplying the gas to the processing area” [0062]; Fig. 3 shows the position of the gas supplying port in relation to cover member / nozzle 33).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the liquid processing device supplies gas from the gas supplying port, via the outlet of the cover member. The gas from opening 335 can function as a shielding gas, which can suppress oxidation during the sintering process [0069], as recognized by Shimoyama.

Regarding claim 139, Haschke does not expressly disclose wherein the cover member has the gas supplying port around the outlet.
Shimoyama discloses wherein the cover member has the gas supplying port around the outlet (see Fig. 3, showing gas supplying port with opening 335 around the outlet for laser beam 200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cover member has the gas supplying port around the outlet. The gas from opening 335 can function as a shielding gas, which can suppress oxidation during the sintering process [0069], as recognized by Shimoyama.

Regarding claim 140, Haschke does not expressly disclose wherein the gas supplying port is arranged facing the object surface.

It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the gas supplying port is arranged facing the object surface. The gas from opening 335 can function as a shielding gas, which can suppress oxidation during the sintering process [0069], as recognized by Shimoyama.

Regarding claim 141, Haschke does not expressly disclose wherein gas from the gas supplying port is an inert gas.
Shimoyama discloses wherein gas from the gas supplying port is an inert gas (“opening 335 is connected to the supply device 31A via the supply pipe 34A, and the like. The opening 335 is a passage for supplying the gas to the processing area” [0062]; supply device 31A supplies “inactive gas, such as nitrogen or argon” [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the gas is an inert gas. It is known that an inert gas is a gas that does not undergo chemical reactions, such as oxidation, under certain conditions. Therefore, it would have been obvious to use an inert gas to suppress oxidation, which Shimoyama discloses as a benefit of utilizing gas from opening 335 [0069].

Regarding claim 142, Haschke does not expressly disclose wherein processing of the liquid includes removal of the liquid.
Nomura discloses wherein processing of the liquid includes removal of the liquid (Nomura discloses a suction nozzle (Fig. 2, suction nozzle 101; [0026]) that functions as a “misty fluid collection mechanism” [0026]).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein processing of the liquid includes removal of the liquid. This “suppress[es] diffusion of a misty fluid containing metal fine particles produced during processing” 

Regarding claim 143, Haschke does not expressly disclose wherein the cover member has a suction port which can remove the liquid.
Shimoyama discloses a nozzle comprising a suction port (Fig. 3 shows a cross section of nozzle 33 [0054]; comprising a suction port that allows fluid to flow through opening 334 in nozzle 33: “opening 334 is used as a passage for discharging (collecting) the gas, the material 121, the fume (carbonized material), and the like” [0061]; arrows in Fig. 3 show the direction of fluid flow, indicating a ‘suction’ port allowing fluid to flow through opening 334).
Therefore, given Nomura’s disclosure that it is advantageous to remove ‘misty fluid,’ and Shimoyama’s disclosure that it is known in the art to include a suction member as part of a cover, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cover member has a suction port which can remove the liquid. This is merely the application of a known technique to a known device to yield the predictable result of removing misty fluid, which is advantageous because the misty fluid can contaminate the apparatus used for processing [0020], as recognized by Nomura.

Regarding claim 144, Haschke does not expressly disclose wherein the cover member has the suction port around the outlet.
Shimoyama discloses wherein the cover member has the suction port around the outlet (see Fig. 3, showing the suction port comprising opening 334 around the outlet for laser beam 200).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the cover member has the suction port around the outlet. This allows a fluid to be removed from a position proximal to a workpiece such that gas, material and/or fume can be removed from the vicinity of the workpiece, as described by Shimoyama as well as Nomura.

Regarding claim 145, Haschke does not expressly disclose wherein the suction port is arranged facing the object surface.
Shimoyama discloses wherein the suction port is arranged facing the object surface (see Fig. 3, showing the suction port comprising opening 334 facing the object surface).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include wherein the suction port is arranged facing the object surface. This allows a fluid to be removed from a position proximal to a workpiece such that gas, material and/or fume can be removed from the vicinity of the workpiece, as described by Shimoyama as well as Nomura.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH SIMS whose telephone number is (571)272-3073. The examiner can normally be reached M - F, 8:30 AM - 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ibrahime Abraham can be reached on 571-270-5569. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.M.S./Examiner, Art Unit 3761            

/IBRAHIME A ABRAHAM/Supervisory Patent Examiner, Art Unit 3761